602 F.2d 925
NGUYEN DA YEN, Nguyen Da Vuong and Nguyen Da Tuyen,Plaintiffs-Appellants,v.Henry KISSINGER, James Schlesinger, Edward Levy, ColonelRobert V. Kane, Jasper Horn and Mario Obledo,Defendants-Appellees,andFriends For All Children, Friends of Children of Vietnam andHolt Adoption Program, Inc., Defendants in Intervention.
No. 76-1833.
United States Court of Appeals,Ninth Circuit.
July 11, 1979.

ORDER
Appeal from the United States District Court for the Northern District of California, Spencer Williams, J.


1
Nancy Stearns, New York City, Neil T. Gotanda, Oakland, Cal., argued, for plaintiffs-appellants.


2
John W. Keker, Kate C. Freeland, San Francisco, Cal., argued, for defendants-appellees.


3
Before CARTER and HUFSTEDLER, Circuit Judges, and FRANK J. MURRAY, District Judge.*


4
The district court having refused to certify the class on behalf of which the suit was brought (Nguyen Da Yen v. Kissinger, 70 F.R.D. 656 (N.D.Cal.1975)), and the named plaintiffs having sought and obtained dismissal of their claims, no controversy remains and we are forced to dismiss this appeal for mootness.  Vun Cannon v. Breed, 565 F.2d 1096 (9th Cir. 1977).  Nothing expressed or implied in this Order is intended to foreclose any parent or child from seeking any remedy to which he or she is entitled, or from raising any of the issues previously raised by appellants herein.



*
 Honorable Frank J. Murray, Senior District Judge, District of Massachusetts, sitting by designation